DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on March 22, 2021 has been entered and made of record.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest the processing of an image in a structured light system, in which a captured image of a scene, captured by a camera of a projector-camera pair is received and the image comprises a binary pattern projected into the scene by the projector, a rectified captured image is generated, a bilateral filter is applied to the rectified captured image to generate a local threshold image, and a binary image is extracted, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Double Patenting
With respect to claims 1-24, Applicant has submitted a Terminal Disclaimer in order to overcome the double patenting rejection.  Therefore, the rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


3/24/2021